Citation Nr: 0503918	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  97-04 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for laceration of the left 
eyebrow, lower lip, chin and mouth, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
September 1975 and from May 1976 to May 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Statements made by the veteran's representative in a document 
received in February 2002 provide a written notice that the 
veteran believes that an earlier date should be applied to 
his award of an increased rating for fractures of the 
mandible and condyles with temporomandibular joint syndrome 
and avulsion of teeth 8 and 24 and fractures of tooth 9.  
This matter has not been addressed by the RO and is referred 
for appropriate action.  

Also, the veteran raised a claim for compensation benefits 
for a scar on the forehead in a statement received in June 
1997.  This matter has not been addressed by the RO and is 
referred for appropriate action.  

By rating action of January 2000, the RO determined that the 
lacerations of the veteran's lower lip and chin were part of 
his service-connected lacerations of the left eyebrow and 
mouth.  The issue, as phrased on the title page of this 
decision, reflects that change.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2002, the Board denied entitlement to an increased 
rating for residuals of fractures mandible at the sympyhsis 
and condyles with temporomandibular joint (TMJ) syndrome, 
avulsion of teeth numbers 8 and 24, and a fracture of tooth 
number 9, currently rated as 40 percent disabling.  By the 
same decision, the Board denied entitlement to a higher 
rating for scars on the left eyebrow and mouth, evaluated as 
10 percent disabling.  

The veteran appealed the latter issue to the United States 
Court of Appeals of Veterans Claims (the Court).  Inasmuch as 
the veteran limited his arguments to the second claim, the 
Court, in August 2004, dismissed the appeal in part to the 
extent that it pertains to the fractured mandible.  Also, the 
Court vacated the appeal in part, as it pertains to an 
increased rating for lacerations of the left eyebrow and 
mouth.  This matter has been remanded for readjudication.  

Specifically, the Court noted that the VA rating decision in 
January 2000 reflects a grant of a 10 percent rating for 
scars under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7800, for disfigurement.  The June 2002 Board decision 
noted the presence of tender scars as well.  The Court held 
that the Board erred in its failure consider the veteran's 
entitlement under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804 that pertain to rating tender scars.  
The Court ordered the Board to consider 38 C.F.R. § 4.25 and 
Esteban v. Brown, 6 Vet.App. 259 (1994), and to determine 
whether the veteran meets the criteria under both Diagnostic 
Codes 7800 and 7804.  

Also, the Board observes that, effective August 30, 2002, the 
criteria for rating skin disorders were revised.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002).  The veteran has not been 
afforded a full and complete examination under these new 
criteria.  It is also significant to note that the veteran's 
most recent official examination was performed in May 1999.  

In addition, the RO is advised that its duties include 
notifying the veteran of evidence and information necessary 
to substantiate his claim and informing him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board is prohibited from performing this 
function in the first instance inasmuch as such an action 
could be prejudicial to the veteran.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Circ. 2003); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  

In addition, a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must include a fourth 
element, consisting of requesting or telling the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give VA everything he has pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The RO should make certain 
that this type of notice is provided to the veteran.  

In view of the foregoing, this case is remanded to the RO 
following actions:  

1.  The RO must ensure that the 
notification requirements and development 
procedures set forth in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) 
are fully complied with and satisfied.  
This includes notifying the veteran (1) of 
the information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of 
the information and evidence that the 
veteran is expected to provide.  The 
veteran should also be asked to provide any 
evidence in his possession that pertains to 
the claim.  

2.  Afford the veteran a VA scar 
examination in order to determine the 
current nature and extent of scars of the 
left eyebrow, lower lip, chin and mouth.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Ask the examiner to comment on the degree 
of disfigurement caused by each scar.  

Ask the examiner to provide a complete 
description of each scar, including the 
location, size, shape and color.  The 
examiner should answer the following 
questions: 

a.  Is there any palpable tissue loss, 
gross distortion or asymmetry of one 
feature or paired set of features? 

b.  Does the veteran have any of the 
following:

a scar 5 or more inches (13 or more 
cm.) in length, 

a scar at least one-quarter inch 
(0.6 cm.) wide at widest part, 

surface contour of scar elevated or 
depressed on palpation, 

a scar adherent to underlying 
tissue, 

skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 
sq. cm.), 

skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.), 

underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.), 

or skin indurated and inflexible in 
an area exceeding six square inches 
(39 sq. cm.)? 

The examiner should state whether either 
scar is symptomatic or is productive of 
limitation of function in the affected 
parts.  

3.  Thereafter, readjudicate the claim.  
The RO should consider the provisions of 
38 C.F.R. § 4.25 and the holding of 
Esteban, supra, which refers to the 
assignment of separate ratings.  Consider 
whether the veteran meets the criteria 
for both Diagnostic Code 7800 and 
Diagnostic Code 7804.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



